COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:         In the Interest of E.L.A. III and A.J.E.A, Children

Appellate case number:       01-18-00751-CV

Trial court case number:     2017-03501J

Trial court:                 313th District Court of Harris County

        Appellee, Department of Family and Protective Services (“DFPS”), has filed a
motion for an extension of time to file its brief. The brief was due on November 26, 2018.
On November 30, 2018, the Clerk of this Court notified DFPS that a brief had not been
filed and was due no later than December 10, 2018. When DFPS did not respond, the
Clerk of this Court again notified DFPS that a brief had not been filed and was due no
later than December 21, 2018.
      We grant the motion. The brief of appellee, DFPS, is due to be filed no later
than Friday, December 21, 2018. See TEX. R. APP. P. 28.4(a), 38.6(d). No additional
extensions will be granted.1
               It is so ORDERED.

Judge’s signature: ___/s/ Russell Lloyd
                    Acting individually           Acting for the Court

Date: __December 13, 2018____




1
       This appeal involves the termination of the parent-child relationship. This Court is
       required to bring the appeal to final disposition within 180 days of August 20, 2018, the
       date the notice of appeal was filed, so far as reasonably possible. See Tex. R. Jud. Admin.
       6.2, reprinted in Tex. Gov’t. Code Ann., tit. 2, subtit. F app. (West 2013).